01213456                                                               789 ÿÿ5654450445
  ,-ÿ/01234,52ÿ6789:ÿ;/</;=>?ÿ@A88Bÿ=ÿ3ÿCDEFG8HBÿIHÿJÿ4KIGIHJLÿ4JM8ÿNOKÿ789OPJBIOH

                              QRSTUVÿ
                                    X T YTUX   ÿVS  X TZS  [Tÿ  [\QZTÿ
                                   U]^_`abÿVc^_acd_ÿefÿ[]gcfeabc]
                  hijk52ÿ@k,k5@ÿ-lÿ,m57j4,                                    rQVsoURTÿSRÿYÿ[ZSoSRYnÿ[YXUÿ
                             9:                                               6lOKÿZ`ted]_cebÿONÿuKOvJBIOHÿOKÿ@Dw8K9IM8Eÿ78L8JM8?ÿ
                    UYZnÿoYZ[QXÿpqUZX                                        ÿ4KIGIHJLÿiDGv8Kxÿyz{y[Z||y}~||y
                                                                              28N8HEJHBMÿ,BBOKH8xÿ,L8IJÿ:ÿkOKK8Mÿ,wwOIHB8E
  TUÿVUURVYRTz
        JEGIBB8EÿFDILBÿBOÿ9IOLJBIOHÿONÿPAJKF86M?ÿ-H8ÿJMÿJLL8F8EÿIHÿBA8ÿ9IOLJBIOHÿw8BIBIOHÿNIL8EÿOHÿ<=/</;= :
        JMÿNODHEÿIHÿ9IOLJBIOHÿONÿPOHEIBIOH6M?ÿONÿMDw8K9IMIOHÿJMÿBOÿPAJKF86M?ÿ ÿJNB8KÿE8HIJLÿONÿFDILBÿJMÿJLL8F8EÿIHÿBA8ÿ9IOLJBIOHÿw8BIBIOH
        NIL8EÿOHÿ :
  kA8ÿE8N8HEJHBÿIMÿJEDEIPJB8EÿFDILBÿONÿBA8M8ÿ9IOLJBIOHMx
  ceg]_cebÿR`a                     R]_a`ÿefÿceg]_ceb                                                    V]_`ÿceg]_cebÿUb`
  4AJKF8ÿ-H8                           hHLJNDLÿDM8ÿONÿJÿPOHBKOLL8EÿMDvMBJHP8                                 CJHDJKÿ=ÿ/;=ÿJHEÿl8vKDJK
                                                                                                              0ÿ/;=
  kA8ÿPODKBx K89O8Mx GOEINI8Mx POHBIHD8MÿDHE8KÿMJG8ÿPOHEIBIOHMÿONÿMDw8K9IMIOHÿA8K8BONOK8ÿOKE8K8EÿOHÿ=;<=<=/ :
          kA8ÿE8N8HEJHBÿIMÿM8HB8HP8EÿJMÿwKO9IE8EÿIHÿwJF8Mÿ/ÿBAKODFA / ONÿBAIMÿDEFG8HB:ÿkA8ÿM8HB8HP8ÿIMÿIGwOM8EÿwDKMDJHBÿBOÿBA8
  @8HB8HPIHFÿ78NOKGÿ,PBÿONÿ=>0:
        4AJKF86M?ÿ ÿIM<JK8ÿEIMGIMM8E:ÿÿ,ww8JLÿ7IFABMÿI98H:
          Ybÿa`tce^gÿce^`ÿdaccb]gÿeb`_]aÿ`b]g_c̀^ÿ_]_ÿa`]cbÿb]cÿ^]ggÿa`]cbÿcbÿ̀ff`d_
           jBÿIMÿOKE8K8EÿBAJBÿBA8ÿE8N8HEJHBÿMAJLLÿHOBINÿBA8ÿhHIB8Eÿ@BJB8MÿJBBOKH8ÿNOKÿBAIMÿEIMBKIPBÿIBAIHÿ;ÿEJMÿONÿJHÿPAJHF8ÿONÿHJG8
  K8MIE8HP8ÿOKÿGJILIHFÿJEEK8MMÿDHBILÿJLLÿNIH8MÿK8MBIBDBIOHÿPOMBMÿJHEÿMw8PIJLÿJMM8MMG8HBMÿIGwOM8EÿvÿBAIMÿDEFG8HBÿJK8ÿNDLLÿwJIE:ÿjN
  OKE8K8EÿBOÿwJÿK8MBIBDBIOHÿBA8ÿE8N8HEJHBÿGDMBÿHOBINÿBA8ÿPODKBÿJHEÿhHIB8Eÿ@BJB8MÿJBBOKH8ÿONÿGJB8KIJLÿPAJHF8MÿIHÿ8POHOGIP
  PIKPDGMBJHP8M:
                                                                          ~|y{
                                                                          2JB8ÿONÿjGwOMIBIOHÿONÿ@8HB8HP8
                                                                          <M<ÿJK8HP8ÿC:ÿ-i8ILL
                                                                          @IFHJBDK8ÿONÿCDEIPIJLÿ-NNIP8K
                                                                          n]a`bd`ÿrÿ\R`cggÿhHIB8Eÿ@BJB8Mÿ2IMBKIPBÿCDEF8
                                                                          iJG8ÿÿkIBL8ÿONÿCDEIPIJLÿ-NNIP8K
                                                                            <1</;=
                                                                          2JB8




9 9681 1 189 9 !"#$%8&9'!()98$8*+                                                           513
01213456                                                          789 ÿÿ5654450445
  0SÿPTUCV?0-,ÿWDOXYÿZP[PZ\]^ÿ@_OOÿ̀PÿVÿabcdefQgbOg`
  ,-.-/,0/12ÿ4567ÿ956:;<ÿ=>46<ÿ                                                                                               LMNOÿPÿQRÿP
  ?0@-ÿ/ABC-D2ÿEFGE:6HHEIJKHHE
                                                            h9i6h<jk94kl
  1_OÿmOROgmMgÿ̀efÿ_OdOnoÿpQbbèÒmÿ̀Qÿ̀_OÿpqfQ̀moÿQRÿ̀_Oÿ.OmOdMrÿCqdOMqÿQRÿLdefQgfÿ̀QÿnOÿebcdefQgOmÿRQdÿMÿ̀QM̀rÿ̀OdbÿQR2ÿÿ
  \\ÿbQg`_fY
       /Qÿ1@D2ÿ,OROgmMgÿ̀f_MrrÿpQQcOdMÒÿegÿ̀_OÿpQrrOpèQgÿQRÿ,/0Y
       1_OÿpQqdÿ̀bMsOfÿ̀_OÿRQrrQtegNÿdOpQbbOgmMèQgfÿ̀Qÿ̀_OÿCqdOMqÿQRÿLdefQgf2ÿ
       1_OÿmOROgmMgÿ̀efÿdObMgmOmÿ̀Qÿ̀_OÿpqfQ̀moÿQRÿ̀_OÿAgèOmÿ@M̀ÒfÿBMdf_MrY
        1_OÿmOROgmMgÿ̀f_MrrÿfqddOgmOdÿ̀Qÿ̀_OÿAgèOmÿ@M̀ÒfÿBMdf_MrÿRQdÿ̀_efÿmefd̀ep`
                Mÿ̀ ÿQgÿ Y
                MfÿgQèReOmÿnoÿ̀_OÿAgèOmÿ@M̀ÒfÿBMdf_MrY
        1_OÿmOROgmMgÿ̀f_MrrÿfqddOgmOdÿRQdÿfOdXepOÿQRÿfOgÒgpOÿMÿ̀`_Oÿegfèq̀èQgÿmOfeNgMÒmÿnoÿ̀_OÿCqdOMqÿQRÿLdefQgf2
                nORQdOÿ ÿQgÿ Y
                MfÿgQèReOmÿnoÿ̀_OÿAgèOmÿ@M̀ÒfÿBMdf_MrY
                MfÿgQèReOmÿnoÿ̀_OÿLdQnMèQgÿQdÿLdOd̀eMrÿ@OdXepOfÿSRRepOdY
        aRÿgQÿfqp_ÿegfèq̀èQgÿ_MfÿnOOgÿmOfeNgMÒmuÿ̀Qÿ̀_OÿAgèOmÿ@M̀ÒfÿBMdf_MrÿRQdÿ̀_efÿmefd̀epỲ

  aÿ_MXOÿOvOpqÒmÿ̀_efÿwqmNbOgÿ̀MfÿRQrrQtf2
                                                                  64l;6kÿ


           ,OROgmMgÿ̀mOreXOdOmÿQgÿ                                                     ÿ̀Qÿ                                      ÿ
  Mÿ̀                                                  uÿtè_ÿMÿpOdèReOmÿpQcoÿQRÿ̀_efÿwqmNbOgỲ
                                                                            ÿ
                                                                            AgèOmÿ@M̀ÒfÿBMdf_Mr
                                                                            ÿ
                                                                            Coÿ,OcqòÿAgèOmÿ@M̀ÒfÿBMdf_Mr




9 9681 1 189 9 !"#$%8&9'!()98$8*+                                                         313
